In the United States Court of Federal Claims
                                    No. 19-847C
                         (Filed under seal January 3, 2020)
                            (Reissued January 14, 2020)
                             NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *
                                  *
                                  *
HARMONIA HOLDINGS GROUP, *
LLC,                              *
                                  *
                  Plaintiff,      *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
                  Defendant,      *
                                  *
      and                         *
                                  *
TRILLION TECHNOLOGY               *
SOLUTIONS, INC.                   *.
                                  *
            Defendant–Intervenor. *
                                  *
                                  *
 * * * * * * * * * * * * * * * * **

                                      ORDER

       For the reasons stated on the record during yesterday’s status conference,
plaintiff ’s motion for judgment on the administrative record is GRANTED, and
the cross-motions for judgment on the administrative record brought by
defendant and intervenor are DENIED. In sum, the Court found two aspects of
the government’s price realism analysis to have been arbitrarily determined.

       First, the moderate-high cost risk assigned to plaintiff Harmonia Holdings
Group, LLC (Harmonia), was, in part, based on the mistaken belief that firm
fixed price line items constituted a majority of the total price. See Admin. R. (AR)
954. This was neither true for Harmonia’s proposal, see AR 654, nor for the
government’s independent estimate, see AR 953. Second, although the Cost
Evaluation Team found that the small number of hours proposed by intervenor
Trillion Technology Solutions, Inc. (Trillion) to perform three of the twenty tasks
resulted in an elevated inability to meet those requirements, AR 952, this finding
was not considered in the assignment of moderate cost risk to Trillion, see AR
955, nor in the source selection decision, see AR 964–71. The agency thus
“entirely failed to consider an important aspect of the problem” presented by this
procurement. Ala. Aircraft Indus., Inc.-Birmingham v. United States, 586 F.3d
1372, 1375 (Fed. Cir. 2009) (quoting Motor Vehicle Mfrs. Ass’n v. State Farm Mut.
Auto. Ins. Co., 463 U.S. 29, 43 (1983)).

       The Court found these two arbitrary aspects of the price realism analysis to
have been prejudicial to Harmonia, costing it a substantial chance of receiving
this Federal Supply Schedule award. The lost potential profits are by their
nature irreparable. See MORI Assocs., Inc. v. United States, 102 Fed. Cl. 503, 552
(2011). No countervailing harm has been identified, and the public interest is
served when arbitrary contract awards are enjoined. See Univ. Research Co. v.
United States, 65 Fed. Cl. 500, 515 (2005). Plaintiff has thus demonstrated that
a permanent injunction is warranted. See Centech Grp., Inc. v. United States, 554
F.3d 1029, 1037 (Fed. Cir. 2009).

       Accordingly, IT IS ORDERED that the United States, including the
Department of Commerce, its Contracting Officer, and its other officers, agents,
servants, employees, and representatives, and all other persons acting in concert
and participating with them respecting the procurement under RFQ1306735, are
PERMANENTLY RESTRAINED AND ENJOINED from permitting performance
of the award to Trillion.

      Further, IT IS ORDERED that the United States, including the
Department of Commerce, its Contracting Officer, and its other officers, agents,
servants, employees, and representatives, and all other persons acting in concert
and participating with them respecting the procurement under RFQ1306735 are
hereby PERMANENTLY RESTRAINED AND ENJOINED from awarding a task
order under RFQ1306735 or allowing any contractor to perform under any task
order under RFQ1306735 until a revised cost evaluation and source selection are
performed addressing the errors noted in the Court’s January 2, 2020 opinion.

      The Clerk shall enter judgment accordingly.

IT IS SO ORDERED.


                                       s/ Victor J. Wolski
                                       VICTOR J. WOLSKI
                                       Senior Judge


                                       -2 -